[Cite as State v. Kinstle, 2010-Ohio-5409.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                ALLEN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 1-10-29

        v.

NICHOLAS KINSTLE,                                          OPINION

        DEFENDANT-APPELLANT.




                            Appeal from Lima Municipal Court
                              Trial Court No. 10CRB00361

                                       Judgment Affirmed

                           Date of Decision:    November 8, 2010




APPEARANCES:

        Nicholas J. Kinstle, Appellant

        Anthony L. Geiger for Appellee
Case No. 1-10-29


PRESTON, J.

       {¶1} Appellant-defendant Nicholas J. Kinstle (“Kinstle”) appeals the

Lima Municipal Court judgments of conviction and sentence finding him guilty of

criminal trespass, resisting arrest and obstructing official business, and sentencing

him to serve 90 days in jail. For the reasons that follow, we affirm.

       {¶2} On February 8, 2010, Deputies from the Allen County Sheriff’s

Department arrived at 3920 Running Oak Trail, Elida, Allen County, Ohio, to

secure the property pursuant to a Writ of Possession issued by the Allen County

Court of Common Pleas. The Writ of Possession was issued on behalf of the

owner of the property, First Horizon Bank, and was executed to effectuate the

removal of Jeff Lunguy, who was occupying the residence at the time.

       {¶3} Upon their arrival to the premises, the Deputies encountered Kinstle

who proceeded to interfere with the Deputies’ attempt to secure the property by

taking pictures of the Deputies and demanding that the Deputies identify

themselves.   The Deputies repeatedly told Kinstle to leave the premises and

warned Kinstle that if he remained on the property, he would be arrested for

criminal trespass. Kinstle ignored the Deputies’ warnings and continued to take

pictures. Kinstle was advised that he was under arrest, but resisted the Deputies’

attempts to handcuff him. Eventually, the Deputies were able to successfully

place Kinstle in custody and escort him off the premises.



                                         -2-
Case No. 1-10-29


       {¶4} Kinstle was charged with the following offenses as a result of the

incident: resisting arrest in violation of R.C. 2921.33, a misdemeanor of the

second degree; obstructing official business in violation of R.C. 2921.31, a

misdemeanor of the second degree; and criminal trespass in violation of R.C.

2911.21(A), a misdemeanor of the fourth degree. On March 29, 2010, a bench

trial was held on the matter. Kinstle proceeded pro se. Four of the Deputies

present during the incident testified at trial. At the close of the evidence, the trial

court found Kinstle guilty on all three charges and sentenced him to serve ninety

days in jail and to pay the applicable fines associated with the offenses.

       {¶5} Kinstle filed the instant appeal, asserting the following assignment

of error.

       THE COURT IMPROPERLY GRANTED AN ORDER,
       WITHOUT THE SUBJECT MATTER JURISDICTION AND
       AUTHORITY TO DO SO, BASED ON UNCONSTITUTIONAL
       ACTIONS,   VIOLATING    APPELLANT    KINSTLE’S
       CONSTITUTIONAL RIGHTS UNDER THE AMENDMENTS
       CITED IN THE LOWER CAUSE OF ACTION AFFORDED
       TO HIM AS A SOVEREIGN AMERICAN CITIZEN,
       SECURED PARTY CREDITOR.

       {¶6} In his sole assignment of error, Kinstle “petitions” and “demands”

this Court “to transfer the lower court cause of action and instant appeal to the

venue of proper subject matter jurisdiction, the Federal District Court, for further

or actual hearing on the issues.” (Brief at 6.) It is apparent that Kinstle’s position

is based on his assertions that the Lima Municipal Court did not have subject


                                         -3-
Case No. 1-10-29


matter jurisdiction to hear this case and that this Court also does not have subject

matter jurisdiction to review this case.      After examining the relevant legal

authority governing the subject matter jurisdiction of the municipal court and the

appellate court, we disagree.

       {¶7} The Lima Municipal Court is established by R.C. 1901.01(A).

Section 1901.02(B) of the Revised Code further establishes that the Lima

Municipal Court has jurisdiction within Allen County. With regard to jurisdiction

over criminal matters, R.C. 1901.20 provides that as a municipal court, the Lima

Municipal Court has subject matter jurisdiction “of the violation of any

misdemeanor committed within the limits of its territory.” R.C. 1901.20(A)(1).

       {¶8} In the instant case, the charges against Kinstle stemmed from an

incident that occurred at 3920 Running Oak Trail, Elida in Allen County.

Moreover, each of the offenses charged against Kinstle was a misdemeanor

violation. Therefore, according to the statutory authority cited above, the Lima

Municipal Court had subject matter jurisdiction to hear this matter.

       {¶9} Having concluded that this case was properly before the Lima

Municipal Court, we next address the authority of this Court to review this case.

The Ohio Constitution vests this Court with the jurisdiction to “review and affirm,

modify, or reverse judgments or final orders of the courts of record inferior to the

court of appeals within the district.” Ohio Const., Art. IV, Sec 3(B)(2). Pursuant



                                        -4-
 Case No. 1-10-29


 to R.C. 2501.01(C), Allen County, where the Lima Municipal Court is situated, is

 within this Court’s district—the Third District. Based on the foregoing, it was

 clearly within the bounds of this Court’s jurisdiction and authority to review the

 case at hand.

        {¶10} Kinstle’s assignment of error is, therefore, overruled.

        {¶11} Having found no error prejudicial to the appellant herein in the

 particulars assigned and argued, we affirm the judgments of the trial court.

                                                                 Judgment Affirmed

WILLAMOWSKI, P.J. and ROGERS, J., concur.

/jlr




                                         -5-